The opinion of the Court was delivered by
McEnery, J.
The accused was indicted, and convicted of forgery. He has appealed. His defense is “that the order charged to be forged is not copied into the indictment.”
The instrument forged is described in the indictment by the name by which it is usually known, and the designation is in conformity to the provisions of Section 1049 R. S.
It was not necessary to set out any copy or foe simile of the order forged in the indictment.
It is therefore ordered that the sentence and judgment appealed from be affirmed at appellant’s cost,